 



Exhibit 10.30

SPLIT-DOLLAR AGREEMENT

     THIS AGREEMENT made and entered into this 11th day of March, 2005,
effective as of August 3, 2004, by and between MasTec, Inc., a Florida
corporation, with principal offices and place of business in the State of
Florida (hereinafter referred to as the “Corporation”), and Jose Mas, an
individual residing in the State of Florida (hereinafter referred to as the
“Employee”),

     WITNESSETH THAT:

     WHEREAS, the Employee is employed by the Corporation; and

     WHEREAS, the Employee wishes to provide life insurance protection for his
family in the event of his death, under a Policy of life insurance insuring his
life (hereinafter referred to as the “Policy”), which is described in Exhibit A
attached hereto and by this reference made a part hereof, and which was issued
by The Hartford Financial Services Group Inc. (hereinafter referred to as the
“Insurer”); and

     WHEREAS, the Corporation is willing to pay the premiums due on the Policy
as an additional employment benefit for the Employee, on the terms and
conditions hereinafter set forth; and

     WHEREAS, the Corporation is the owner of the Policy and, as such, possesses
all incidents of ownership in and to the Policy; and

     WHEREAS, the Corporation wishes to retain such ownership rights, in order
to secure the repayment of the amount due it hereunder;

     NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:

     1. Purchase of Policy. The Corporation has purchased the Policy from the
Insurer in the total face amount of $10,000,000 and Death Benefit Option 3 (as
such term is defined in the Policy). The parties hereto have taken all necessary
action to cause the Insurer to issue the Policy, and shall take any further
action which may be necessary to cause the Policy to conform to the provisions
of this Agreement. The parties hereto agree that the Policy shall be subject to
the terms and conditions of this Agreement and of the endorsement to the Policy
or beneficiary designation filed with the Insurer.

 



--------------------------------------------------------------------------------



 



     2. Ownership of Policy. The Corporation shall be the sole and absolute
owner of the Policy, and may exercise all ownership rights granted to the owner
thereof by the terms of the Policy, including, but not limited to, the right to
elect and to change the Death Benefit Option, the Face Amount of Insurance Death
Benefit, and the investment options of the Policy, except as may otherwise be
provided herein; provided, however, that in no event shall the Corporation have
any right to borrow against or make withdrawals from the Policy.

     3. Designation of Policy Beneficiary/Endorsement. Contemporaneously with
the execution of this Agreement, the Corporation has executed a beneficiary
designation for and/or an endorsement to the Policy, under the form used by the
Insurer therefore, naming itself as the sole beneficiary of the policy death
proceeds, in order to secure the amount due the Corporation hereunder.

     4. Election of Settlement Option and Beneficiary Designation by Employee.
The Employee may select the settlement option for payment of the death benefit
provided under the Policy and the beneficiary or beneficiaries to receive the
portion of policy proceeds to which the Employee is entitled hereunder, by
specifying the same in a written notice to the Corporation. Upon receipt of such
notice, the Corporation shall promptly execute and deliver to the Insurer the
forms necessary to elect the requested settlement option and to designate the
requested person, persons or entity as the beneficiary or beneficiaries to
receive the death proceeds of the Policy in excess of the amount to which the
Corporation is entitled hereunder. The parties hereto agree to take all action
necessary to cause the beneficiary designation and settlement option provisions
of the Policy to conform to the provisions hereof. The Corporation shall not
terminate, alter or amend such designation or election without the express
written consent of the Employee, except as provided in paragraph 9b hereof.

     5. Payment of Premiums. On or before the due date of each Policy premium,
or within the grace period provided therein, the Corporation shall pay the full
amount of the Planned Periodic Target premium (as such term is defined in the
Policy) to the Insurer, and shall, upon request, promptly furnish the Employee
evidence of timely payment of such premium. Subject to the acceptance of such
amount by the Insurer, the Corporation may, in its discretion, at anytime and
from time to time, make additional premium payments on the Policy. The
Corporation shall annually furnish the Employee a statement of the amount of
income reportable by the Employee for any Federal, state or local taxes, as
applicable, as a result of the insurance protection provided the Owner as the
Policy beneficiary.

2



--------------------------------------------------------------------------------



 



     6. Limitations on Corporation’s Rights in Policy.

          a. Except as otherwise provided herein, the Corporation shall not
sell, assign, transfer, surrender or cancel the Policy, change the beneficiary
designation provision thereof, change the Death Benefit Option provision,
decrease the Face Amount of Insurance Death Benefit, borrow against or make
withdrawals from the Policy without, in any such case, the express written
consent of the Employee.

          b. Notwithstanding any provision hereof to the contrary, the
Corporation shall have the sole authority to direct the manner in which the
Policy Account established pursuant to the terms of the Policy shall be
allocated among the various investment options from time to time available under
the Policy and to change such allocation from time to time, as provided for in
the Policy.

     7. Collection of Death Proceeds.

          a. Upon the death of the Employee, the Corporation shall cooperate
with the beneficiary or beneficiaries designated by the Corporation at the
direction of the Employee to take whatever action is necessary to collect the
death benefit provided under the Policy; when such benefit has been collected
and paid as provided herein, this Agreement shall thereupon terminate.

          b. Upon the death of the Employee, the Corporation shall have the
unqualified right to receive a portion of such death benefit equal to the
greater of (i) the total amount of premiums paid by it hereunder plus 4%
compounded annually, or (ii) the aggregate cash value of the Policy (excluding
surrender charges or other similar charges or reductions) immediately before the
death of the Employee (the “Corporation’s Death Benefit”). In no event shall the
Corporation’s Death Benefit exceed the Policy proceeds payable at the death of
the Employee. After payment in full of the Corporations Death Benefit, the
balance of the death benefit provided under the Policy shall be paid directly to
the beneficiary or beneficiaries designated by the Corporation at the direction
of the Employee, in the manner and in the amount or amounts provided in the
beneficiary designation provisions of the Policy. In no event shall the amount
payable to the Corporation hereunder exceed the Policy proceeds payable as a
result of the maturity of the Policy as a death claim. No amount shall be paid
from such death benefit to the beneficiary or beneficiaries designated by the
Corporation at the direction of the Employee until the full amount of the
Corporation’s Death Benefit has been paid. The parties hereto agree that the
beneficiary designation of the Policy shall conform to the provisions hereof.

          c. Notwithstanding any provision hereof to the contrary, in the event
that, for any reason whatsoever, no death benefit is payable under the Policy
upon the death of the Employee and in lieu thereof the Insurer refunds all or
any part of the premiums paid for the Policy, the Corporation and the Employee’s
beneficiary or

3



--------------------------------------------------------------------------------



 



beneficiaries shall have the unqualified right to share such premiums based on
their respective cumulative contributions thereto.

     8. Termination of the Agreement During the Employee’s Lifetime.

          a. This Agreement shall terminate, during the Employee’s lifetime,
without notice, upon the occurrence of any of the following events: (a) total
cessation of the Corporation’s business; (b) bankruptcy, receivership or
dissolution of the Corporation; or (c) at any time the voting securities of the
Corporation owned in the aggregate, directly or indirectly, by Jose Ramon Mas
Holdings I Limited Partnership, Jorge Mas Holdings I Limited Partnership, Mas
Family Foundation, Inc., a Florida not-for-profit corporation, Juan Carlos Mas
Holdings I Limited Partnership, Jorge L Mas Canosa Holdings I Limited
Partnership, and the respective ancestors and descendants of Jose Ramon Mas,
Jorge Mas, Juan Carlos Mas, and Jorge L Mas Canosa constitute less than 38% of
the then outstanding voting securities of the Corporation (a “Change in
Control”).

          b. In addition, the Employee may terminate this Agreement while no
premium under the Policy is overdue, by written notice to the Corporation. Such
termination shall be effective as of the date of such notice.

     9. Disposition of the Policy on Termination of the Agreement During the
Employee’s Lifetime.

          a. For sixty (60) days after the date of the termination of this
Agreement during the Employee’s lifetime, the Employee shall have the assignable
option to purchase the Policy from the Corporation. The purchase price for the
Policy shall be the greater of (i) the total amount of the premiums paid by the
Corporation hereunder plus 4% compounded annually, or (ii) the then aggregate
cash value of the Policy (excluding surrender charges or other similar charges
or reductions). Upon receipt of such amount, the Corporation shall transfer all
of its right, title and interest in and to the Policy to the Employee or his
assignee, by the execution and delivery of an appropriate instrument of
transfer.

          b. If the Employee or his assignee fails to exercise such option
within such sixty (60) day period, then the Corporation shall be vested with all
ownership rights under the Policy; without limitation, the Corporation may
maintain, cancel or surrender the Policy at any time. In connection with any
cancellation or surrender of the Policy, the Corporation may retain all cash
surrender values and other sums payable to the owner of the Policy; in
connection with any payment of death proceeds under the Policy if maintained,
the Corporation may retain all of the same; the Corporation may name itself
and/or its designees as beneficiary under the Policy; the Corporation shall
enjoy all other ownership rights in the Policy even if not herein specifically
enumerated; none of the Employee, any co-insured party, or the heirs or assigns
or designated beneficiaries of any of them, or any person claiming by or through
any of the

4



--------------------------------------------------------------------------------



 



foregoing, shall have any further interest in and to the Policy whether under
the terms hereof or under the terms of such Policy.

          c. Notwithstanding any other provision hereof, the repayment to the
Corporation hereunder shall be made solely from the cash surrender value of the
Policy if this Agreement is terminated during the lifetime of the Insured; in no
event shall the Insured have any personal liability to repay the Corporation any
amount in excess of the then cash surrender value of the Policy on termination
of this Agreement during the Insured’s lifetime.

     10. Insurer Not a Party. The Insurer shall be fully discharged from its
obligations under the Policy by payment of the Policy death benefit to the
beneficiary or beneficiaries named in the Policy, subject to the terms and
conditions of the Policy. In no event shall the Insurer be considered a party to
this Agreement, or any modification or amendment hereof. No provision of this
Agreement, nor of any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying, or in any other way affecting the
obligations of the Insurer as expressly provided in the Policy, except insofar
as the provisions hereof are made a part of the Policy by the beneficiary
designation executed by the Corporation and filed with the Insurer in connection
herewith.

     11. Assignment by Employee. Notwithstanding any provision hereof to the
contrary, the Employee shall have the right to absolutely and irrevocably assign
by gift all of his right, title and interest in and to this Agreement and to the
Policy to an assignee. This right shall be exercisable by the execution and
delivery to the Corporation of a written assignment, in substantially the form
attached hereto as Exhibit B, which by this reference is made a part hereof.
Upon receipt of such written assignment executed by the Employee and duly
accepted by the assignee thereof, the Corporation shall consent thereto in
writing, and shall thereafter treat the Employee’s assignee as the sole owner of
all of the Employee’s right, title and interest in and to this Agreement and in
and to the Policy. Thereafter, the Employee shall have no right, title or
interest in and to this Agreement or the Policy, all such rights being vested in
and exercisable only by such assignee.

     12. Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.

          a. Named Fiduciary. The Corporation is hereby designated as the named
fiduciary under this Agreement. The named fiduciary shall have authority to
control and manage the operation and administration of this Agreement, and it
shall be responsible for establishing and carrying out a funding policy and
method consistent with the objectives of this Agreement.

5



--------------------------------------------------------------------------------



 



          b. Claim. A Participant, beneficiary or other person who believes that
he or she is being denied a benefit to which he or she is entitled (hereinafter
referred to as “Claimant”), or his or her duly authorized representative, may
file a written request for such benefit with the President of the Corporation
(the “First Level Reviewer”) setting forth his or her claim. Such claim must be
addressed to the President of the Corporation, at its then principal place of
business.

          c. Claim Decision. Upon receipt of a claim, the First Level Reviewer
shall advise the Claimant that a reply will be forthcoming within a reasonable
period of time, but ordinarily not later than ninety (90) days, and shall, in
fact, deliver such reply within such period. However, the First Level Reviewer
may extend the reply period for an additional ninety (90) days for reasonable
cause. If the reply period will be extended, the First Level Reviewer shall
advise the Claimant in writing during the initial ninety (90) day period
indicating the special circumstances requiring an extension and the date by
which the First Level Reviewer expects to render the benefit determination.

          If the claim is denied in whole or in part, the First Level Reviewer
will render a written opinion, using language calculated to be understood by the
Claimant, setting forth

               (1) the specific reason or reasons for the denial;


               (2) the specific references to pertinent Plan provisions on which
the denial is based;

               (3) a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation as to why
such material or such information is necessary;

               (4) appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; and

               (5) the time limits for requesting a review of the denial under
subparagraph c hereof and for the actual review of the denial under subparagraph
d hereof.

          d. Request for Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Secretary of the Corporation (the “Second Level Reviewer”)
review the First Level Reviewer’s prior determination. Such request must be
addressed to the Secretary of the Corporation, at its then principal place of
business. The Claimant or his or her duly authorized representative may submit
written comments, documents, records or other information relating to the denied
claim, which such information

6



--------------------------------------------------------------------------------



 



shall be considered in the review under this subsection without regard to
whether such information was submitted or considered in the initial benefit
determination.

          The Claimant or his or her duly authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information which (i) was relied upon by the
First Level Reviewer in making its initial claims decision, (ii) was submitted,
considered or generated in the course of the First Level Reviewer making its
initial claims decision, without regard to whether such instrument was actually
relied upon by the First Level Reviewer in making its decision or
(iii) demonstrates compliance by the First Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with this Agreement and
that, where appropriate, the provisions of this Agreement have been applied
consistently with respect to similarly situated claimants. If the Claimant does
not request a review of the First Level Reviewer’s determination within such
sixty (60) day period, he or she shall be barred and estopped from challenging
such determination.

          e. Review of Decision. Within a reasonable period of time, ordinarily
not later than sixty (60) days, after the Second Level Reviewer’s receipt of a
request for review, it will review the First Level Reviewer’s prior
determination. If special circumstances require that the sixty (60) day time
period be extended, the Second Level Reviewer will so notify the Claimant within
the initial sixty (60) day period indicating the special circumstances requiring
an extension and the date by which the Second Level Reviewer expects to render
its decision on review, which shall be as soon as possible but not later than
120 days after receipt of the request for review. In the event that the Second
Level Reviewer extends the determination period on review due to a Claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall not take into account the period
beginning on the date on which notification of extension is sent to the Claimant
and ending on the date on which the Claimant responds to the request for
additional information.

          The Second Level Reviewer has discretionary authority to determine a
Claimant’s eligibility for benefits and to interpret the terms of this
Agreement. Benefits under this Agreement will be paid only if the Second Level
Reviewer decides in its discretion that the Claimant is entitled to such
benefits. The decision of the Second Level Reviewer shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review. Such decision will be binding upon the Employer and the
Claimant.

7



--------------------------------------------------------------------------------



 



     If the Second Level Reviewer makes an adverse benefit determination on
review, the Second Level Reviewer will render a written opinion, using language
calculated to be understood by the Claimant, setting forth: (1) the specific
reason or reasons for the denial; (2) the specific references to pertinent Plan
provisions on which the denial is based; (3) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information which (i) was relied
upon by the Second Level Reviewer in making its decision, (ii) was submitted,
considered or generated in the course of the Second Level Reviewer making its
decision, without regard to whether such instrument was actually relied upon by
the Second Level Reviewer in making its decision or (iii) demonstrates
compliance by the Second Level Reviewer with its administrative processes and
safeguards designed to ensure and to verify that benefit claims determinations
are made in accordance with this Agreement, and that, where appropriate, the
provisions of this Agreement have been applied consistently with respect to
similarly situated claimants; and(4) a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following the adverse benefit
determination on such review.

     13. Amendment. This Agreement may not be amended, altered or modified,
except by a written instrument signed by the parties hereto, or their respective
successors or assigns, and may not be otherwise terminated except as provided
herein.

     14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Corporation and its successors and assigns, and the Employee, his
successors, assigns, heirs, executors, administrators and beneficiaries.

     15. Notices. Any notice, consent or demand required or permitted to be
given under the provisions of this Agreement shall be in writing, and shall be
signed by the party giving or making the same. If such notice, consent or demand
is mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Corporation. The date of such mailing shall be deemed the date of
notice, consent or demand.

     16. Governing Law. This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the laws of the State of
Florida.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            MASTEC, INC.
      By:   /s/ Austin Shanfelter         Austin Shanfelter, President,       
“Corporation”     

                  /s/ Jose Mas       JOSE MAS      “Employee”   

9



--------------------------------------------------------------------------------



 



         

EXHIBIT B

     THIS ASSIGNMENT, dated this ___ day of March, 2005.

     WITNESSETH THAT:

     WHEREAS, the undersigned (the “Assignor”) is the Employee under that
certain Split-Dollar Agreement between MasTec, Inc., a Florida corporation (the
“Corporation”) and Jose Mas dated March ___, 2005, (the “Split-Dollar
Agreement”), which Split-Dollar Agreement confers upon the undersigned certain
rights and benefits with regard to one or more policies of insurance insuring
the Assignor’s life; and

     WHEREAS, pursuant to the provisions of said Split-Dollar Agreement, the
Assignor retained the right, exercisable by the execution and delivery to the
Corporation of a written form of assignment, to absolutely and irrevocably
assign all of the Assignor’s right, title and interest in and to said
Split-Dollar Agreement to an assignee; and

WHEREAS, the Assignor desires to exercise said right;

     NOW, THEREFORE, the Assignor, without consideration, and intending to make
a gift, hereby absolutely and irrevocably assigns, gives, grants and transfers
to _____________________ (the “Assignee”), all of the Assignor’s right, title
and interest in and to the Split-Dollar Agreement and said policies of
insurance, intending that, from and after this date, the Split-Dollar Agreement
be solely between the Corporation and the Assignee and that hereafter the
Assignor shall neither have nor retain any right, title or interest therein.

                JOSE MAS
                                       Assignor
                     

 



--------------------------------------------------------------------------------



 



         

Page 2, EXHIBIT B

ACCEPTANCE OF ASSIGNMENT

     The undersigned Assignee hereby accepts the above assignment of all right,
title and interest of the Assignor therein in and to the Split-Dollar Agreement,
and the undersigned hereby agrees to be bound by all of the terms and conditions
of said Split-Dollar Agreement, as if the original Employee thereunder.

             
      By:           _______________,                      Trustee       
                              Assignee     

Dated: ______________, 2005

CONSENT TO ASSIGNMENT

     The undersigned Corporation hereby consents to the foregoing assignment of
all of the right, title and interest of the Assignor in and to the Split-Dollar
Agreement, to the Assignee designated therein. The undersigned Corporation
hereby agrees that, from and after the date hereof, the undersigned Corporation
shall look solely to such Assignee for the performance of all obligations under
said Split-Dollar Agreement which were heretofore the responsibility of the
Assignor, shall allow all rights and benefits provided therein to the Assignor
to be exercised only by said Assignee, and shall hereafter treat said Assignee
in all respects as if the original Employee thereunder.

            MASTEC, INC.
      By:           Austin Shanfelter        President     

Dated: ______________, 2005

 